Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.
Applicant’s election of claims 1-8 in the reply filed on May 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “a tubular container” could be rephrased “a container which is tubular” to provide better antecedent basis for terms which will appear later in the claims.
“bulk material” in line 3 of claim 1 should be “a bulk material”.  Appropriate correction is required.
“coating material” in line 6 of claim 1 should be “a coating material”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing device” in claims 1-8, “regulating element” in claims 1-8, “driving arrangement” in claims 1-8,      .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “dispensing device” is being interpreted as a first dispensing device (5) and second dispensing device (9) as shown in Figs. 1, 3-4, 14 and described in paragraphs 
The “regulating element” is being interpreted as rotating element 11 at the or near the second outlet end to regulate the exit of the bulk material M from the container as shown in Fig 14 as well as Fig. 2, 5-12, and 15-17,  and described in paragraphs 20, 34, 81, and 96.
The “driving arrangement” is being interpreted as motor means (18) for driving the conveyor 10, in particular for rotating the rotating element 11 and may be distinct and adjustable independently of the first motor means 19 and the second motor means 20. The “driving arrangement” is described in paragraphs 68, 71, 77, 96, and 98 and shown in Figs. 2 and 15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6, 158, 332 to Nothum (hereinafter Nothum).
Regarding claim 1,Trebbi teaches a coating apparatus comprising: a tubular container (2)  that is able to rotate about a longitudinal axis (x-axis) so as to move bulk material (coating material) contained within said container (2) and that comprises a first inlet end (7)  for receiving the bulk material and a second outlet end (8) opposite said 
Trebbi does not explicitly teach regulating element comprises at least one annular element that is rotatable around a rotation axis  and that is provided with a driving arrangement  rotating said annular element  independently of the rotation of said container, selectively in a first direction of rotation and in a second direction of rotation that is opposite to the first direction of rotation, said driving arrangement being configured for operating in a first phase in which the annular element is rotated in said first direction of rotation during rotation of said container to allow the discharge of the bulk material from said container, and for operating in a second phase in which the annular element is rotated in said second direction of rotation during the rotation of said container for preventing the discharge of the bulk material  from said container, said first direction of rotation of said annular element being according to the rotation direction of said container and said second direction of rotation being opposite to the rotation direction of said container. 
	Nothum is directed to a drum coater. 
	Nothum teaches regulating element (60) comprises at least one annular element  (64) that is rotatable around a rotation axis  and that is provided with a driving arrangement rotating said annular element  independently of the rotation of said container, selectively in a second direction (65) of rotation that is opposite to the first direction (54) of rotation, said driving arrangement being configured for operating in a 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a regulating element comprises at least one annular element that is rotatable around a rotation axis  and that is provided with a driving arrangement rotating said annular element  independently of the rotation of said container, selectively in a second direction of rotation that is opposite to the first direction of rotation, said driving arrangement being configured for operating in a second phase in which the annular element is rotated in said second direction of rotation during the rotation of said container for preventing the discharge of the bulk material  from said container,   and said second direction of rotation being opposite to the rotation direction of said container, because Nothum teaches the spreader (60) desirably spreads the discharge flow of product from the drum evenly across the outflow of the conveyor.    (See Nothum, Fig. 9, col. 11, lines 5-10 and col .10, lines 20-30 and 55-65.)
Trebbi does not explicitly teach regulating element  …that is provided with a driving arrangement rotating said annular element independently of the rotation of said container, selectively in a first direction of rotation , said driving arrangement being configured for operating in a first phase in which the annular element is rotated in said first direction of rotation during rotation of said container to allow the discharge of the 
	Nothum teaches regulating element comprises at least one annular element that is rotatable around a rotation axis  and that is provided with a driving arrangement  rotating said annular element  independently of the rotation of said container, selectively in a first direction of rotation , said driving arrangement being configured for operating in a first phase in which the annular element is rotated in said first direction of rotation during rotation of said container to allow the discharge of the bulk material from said container,   said first direction of rotation of said annular element being according to the rotation direction of said container and said second direction of rotation being opposite to the rotation direction of said container. 
	Nothum teaches other arrangements where both impeller and the drum are controlled by a single motor and that the speeds of the spreader is separately adjustable by trial and error. (See Nothum, col. 10, lines 63-68.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to regulating element comprises at least one annular element that is rotatable around a rotation axis  and that is provided with a driving arrangement  rotating said annular element  independently of the rotation of said container, selectively in a first direction of rotation , said driving arrangement being configured for operating in a first phase in which the annular element is rotated in said first direction of rotation during rotation of said container to allow the discharge of the bulk material from said container,   said first direction of rotation of said annular element 
Regarding claim 2, Trebbi does not explicitly teach said rotation axis of the annular element  is parallel to said longitudinal axis about which said container rotates; said annular element  being, in particular, coaxial with said container. 
	Nothum teaches said rotation axis (  center point of 60 in Fig. 9) of the annular element (60)  is parallel to said longitudinal axis about which said container (20) rotates; said annular element  being, in particular, coaxial with said container (20). (See Nothum, Figs.1b, 9 and col .10, lines 20-30 and 55-65.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include said rotation axis of the annular element  is parallel to said longitudinal axis about which said container rotates; said annular element  being, in particular, coaxial with said container, because Nothum teaches the spreader (60) desirably spreads the discharge flow of product from the drum evenly across the outflow of the conveyor.    (See Nothum, Fig. 9, col. 11, lines 5-10 and col .10, lines 20-30 and 55-65.)

	Nothum teaches said annular element (60) is arranged facing said second outlet end (22) and comprises an inner surface (64) that is conformed and arranged in continuity with an inner surface of said container. (See Nothum, Fig. 9 and col .10, lines 20-30 and 55-65.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include said annular element is arranged facing said second outlet end and comprises an inner surface that is conformed and arranged in continuity with an inner surface of said container, because Nothum teaches the annular element (spreader 60) desirably spreads the discharge flow of product from the drum evenly across the outflow of the conveyor.    (See Nothum, Fig. 9, col. 11, lines 5-10 and col .10, lines 20-30 and 55-65.)
Regarding claim 4, Trebbi does not explicitly teach said annular element comprises an inner surface with a plurality of inwardly protruding portions arranged for moving the bulk material.
	Nothum teaches said annular element (60) comprises an inner surface with a plurality of inwardly protruding portions (64) arranged for moving the bulk material. (See Nothum, Fig. 9 and col .10, lines 20-30 and 55-65.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include said annular element comprises an inner surface with a plurality of inwardly protruding portions arranged for moving the bulk 
Regarding claim 5, Trebbi does not explicitly teach the protruding portions are extended in length and arranged inclined with respect to the rotation axis 
	Nothum teaches said protruding portions (64) are extended in length and arranged inclined with respect to the rotation axis of said annular element  (60), wherein the inclination of said protruding portions (64) is such as to promote the discharge of the bulk material (14) from said container (20) when said annular element (60) rotates in said first direction of rotation and such as to facilitate the retention of the bulk material (14) inside said container (20) when said annular element (60) rotates in said second direction of rotation. (See Nothum, Figs 2, 9, and col .10, lines 20-30 and 55-65.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the protruding portions are extended in length and arranged inclined with respect to the rotation axis 
Regarding claim 8, Trebbi teaches the pan can rotate at two different rates. (Examiner is considering different velocities in different directions to be equivalent to different rates.)
Trebbi does not explicitly teach the driving arrangement is configured for operation in an emptying final transition phase in which the annular element is rotated in said first direction of rotation during rotation of said container, at a rotational speed that is greater than or equal with respect to said first phase. 
	Nothum teaches other arrangements where both impeller and the drum are controlled by a single motor and that the speeds of the spreader is separately adjustable by trial and error. (See Nothum, col. 10, lines 63-68.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a driving arrangement configured for operation in an emptying final transition phase in which the annular element is rotated in said first direction of rotation during rotation of said container, at a rotational speed that is greater than or equal with respect to said first phase. through routine experimentation, with a reasonable expectation of success, to the select the proper speed ratio for the flow of the coating material, as a result-effective variable, in order to provide the desirable 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6, 158, 332 to Nothum (hereinafter Nothum) as applied to claim 1 and further in view of US Pat. Pub. No. 20070275163 A1 to Dunaitschik et al (hereinafter Dunaitschik).
Regarding claim 6, Trebbi does not explicitly teach said protruding portions are realized in the form of blades, in particular spiral-shaped.
Dunaitschik is directed to a rotary drum for continuous coating of a product. 
	Dunaitschik teaches said protruding portions (39a-c) are realized in the form of blades, in particular spiral-shaped (32). (See Dunaitschik, Figs. 2 and 4 and paragraphs 95-98.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include said protruding portions are realized in the form of blades, in particular spiral-shaped, because Dunaitschik teaches this structure allows the products to be coated to remain in individual stations inside the drum for any length of time without detrimentally moving in the longitudinal direction.    (See Dunaitschik, Figs. 2 and 4 and paragraphs 16, 20, 95-98, and Abstract.)
Regarding claim 7, Trebbi does not explicitly teach said annular element extends axially in length for a length along the direction of said longitudinal axis of rotation of said container.
 annular element extends axially in length for a length along the direction of said longitudinal axis of rotation of said container. (See Dunaitschik, Figs. 2 and 4 and paragraphs 95-98.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include said annular element extends axially in length for a length along the direction of said longitudinal axis of rotation of said container, because Dunaitschik teaches this structure allows the products to be coated to remain in individual stations inside the drum for any length of time without detrimentally moving in the longitudinal direction.    (See Dunaitschik, Figs. 2 and 4 and paragraphs 16, 20, 95-98, and Abstract.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No.  16/610,141 to Gandolfi et al (reference application ‘141 Gandolfi ) in view of US Pat. Pub. No. US 20060124053 A1 to Trebbi et al (hereinafter Trebbi) and US Pat. Num. 6,158,332 to Nothum et al (hereinafter Nothum). Although the claims at issue are not identical, they are not patentably distinct from each other because 
(tubular rotating first container)  that is able to rotate; 				
a dispensing device (first dispensing device) for dispensing coating material on the bulk material  in said container; and 									a regulating element (conveyor )  for regulating the discharge of the bulk material  from said container; 								wherein said regulating element and that is rotating said annular element  independently of the rotation of said container, selectively in a first direction of rotation and in a second direction of rotation that is opposite to the first direction of rotation, said driving arrangement being configured for operating in a first phase in which the annular element is rotated in said first direction of rotation during rotation of said container to allow the discharge of the bulk material from said container, and for operating in a second phase in which the annular element is rotated in said second direction of rotation during the rotation of said container for preventing the discharge of the bulk material  from said container, said first direction of rotation of said annular element being according to the rotation direction of said container and said second direction of rotation being opposite to the rotation direction of said container.
Claim 4 of Gandolfi ‘141 teaches does not explicitly teach a tubular container   that is able to rotate about a longitudinal axis so as to move bulk material contained within said container and that comprises a first inlet end  for receiving the bulk material and a second outlet end opposite said first end to discharge the bulk material.
(2)  that is able to rotate about a longitudinal axis (x) so as to move bulk material contained within said container and that comprises a first inlet end (7) for receiving the bulk material and a second outlet end (8) opposite said first end to discharge the bulk material. (See Trebbi, Abstract and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tubular container  that is able to rotate about a longitudinal axis so as to move bulk material contained within said container and that comprises a first inlet end  for receiving the bulk material and a second outlet end opposite said first end to discharge the bulk material, because Trebbi teaches this would enable the coating material to be dispersed over the mass of the products inside of the pan. 
Claim 4 of Gandolfi ‘141 teaches does not explicitly teach a regulating element arranged at or near said second outlet end  for regulating the discharge of the bulk material  from said container.
Nothum teaches a regulating element (60) arranged at or near said second outlet end (22)  for regulating the discharge of the bulk material  from said container (20). (See Nothum, col. 5, lines 3-23 and Figs. 1a, 1b, and 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a regulating element arranged at or near said second outlet end  for regulating the discharge of the bulk material  from said container, because Nothum teaches this arrangement allows the product to receive the coating material and the other portion of the coating material to be recovered. (See Nothum, col. 5, lines 3-23 and Figs. 1a, 1b, and 2.)
  and that is provided with a driving arrangement  rotating said annular element  independently of the rotation of said container.
Nothum teaches said regulating element comprises at least one annular element (60) that is rotatable around a rotation axis and that is provided with a driving arrangement rotating said annular element  independently of the rotation of said container. (See Nothum, Figs.2, 9, col. 11, lines 5-10 and col .10, lines 20-30 and 55-65.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include said regulating element comprises at least one annular element that is rotatable around a rotation axis  and that is provided with a driving arrangement  rotating said annular element  independently of the rotation of said container, because Nothum teaches the annular element (spreader 60) desirably spreads the discharge flow of product from the drum evenly across the outflow of the conveyor and rotation in the first direction would facilitate emptying the coating apparatus of the breading material by adjusting the rotation of the annular element to the preferred speed independent of adjusting the rotation of the drum.    (See Nothum, Figs.2, 9, col. 11, lines 5-10 and col .10, lines 20-30 and 55-65.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717